NUMBER 13-15-00054-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

RUSSELL WAYNE MCSLAND,                                                  Appellant,


                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 24th District Court of
                         Jackson County, Texas.


                        MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides and Perkes
              Memorandum Opinion by Justice Benavides
      By a single issue, appellant Russell Wayne McSland appealed his jury sentence

of ninety-nine years imprisonment following his conviction for possession of

methamphetamine, a third degree felony that was elevated to a first degree felony. See

TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West, Westlaw through 2015 R.S.).
McSland argues on appeal that the trial court abused its discretion by allowing evidence

of how methamphetamine is manufactured during the punishment phase of his trial. We

affirm.

                                       I.     BACKGROUND

          A jury convicted McSland of possession of methamphetamine with intent to deliver.

See id.       McSland pleaded true to two enhancement paragraphs for prior felony

convictions, which made the range of punishment twenty-five to ninety-nine years

imprisonment or life and a fine not to exceed ten thousand dollars. During the punishment

phase of the trial, the State introduced testimony and documentary evidence regarding

how methamphetamine is manufactured.               McSland’s trial counsel objected to the

relevance of this testimony. The trial court overruled this objection. The jury subsequently

assessed McSland’s punishment at ninety-nine years’ imprisonment with the Texas

Department of Criminal Justice’s Institutional Division. This appeal followed.

                                 II.    ADMISSIBILITY OF EVIDENCE

          By a single issue, McSland asserts that the trial court abused its discretion during

the punishment phase of his trial by admitting evidence regarding the manufacturing of

methamphetamine because the evidence was not relevant to his conviction for

possession with intent to deliver.

          A. Standard of Review and Applicable Law

          We review questions regarding whether the trial court erred in admitting evidence

for an abuse of discretion. Montgomery v. State, 810 S.W.2d 372, 379 (Tex. Crim. App.

1990). Therefore, so long as the trial court's ruling was at least within the “zone of

reasonable disagreement,” we will not interfere with the trial court’s decision. Id. at 391.



                                               2
      When deciding what evidence is admissible during the punishment phase, the

State may offer evidence “as to any matter the court deems relevant to sentencing.” See

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a) (West, Westlaw through 2015 R.S.). The

Texas Code of Criminal Procedure does not specifically define the term “relevant.” See

id. In our analysis, we are guided by article 37.07, section 3(a) of the Texas Code of

Criminal Procedure, which provides that evidence “relevant to sentence” includes, but is

not limited to: (1) the prior criminal record of the defendant; (2) the defendant's general

reputation; (3) the defendant's character; (4) an opinion regarding the defendant's

character; (5) the circumstances of the offense being tried; and (6) notwithstanding Texas

Rules of Evidence 404 and 405, any other evidence of an extraneous crime or bad act

that is shown beyond a reasonable doubt by evidence to have been committed by the

defendant or for which the defendant could be held criminally responsible, regardless of

whether the defendant has previously been charged with or finally convicted of the crime

or act. See id.

      Given the broad standard of article 37.07, section 3(a), the admissibility of

evidence at the punishment phase of a non-capital felony offense is a function of policy

rather than relevancy. See Miller–El v. State, 782 S.W.2d 892, 895 (Tex. Crim. App.

1990). Accordingly, the Court of Criminal Appeals has observed that in determining what

is “relevant to sentencing,” the important question is “what is helpful to the jury in

determining the appropriate sentence for a particular defendant in a particular case.” See

Rogers v. State, 991 S.W.2d 263, 265 (Tex. Crim. App. 1999) (en banc).

      B. Discussion

      The trial court admitted testimony and documentary evidence at the punishment

phase, over defense counsel’s objection, of how methamphetamine is manufactured or
                                            3
created. McSland argues this evidence was irrelevant and inadmissible because the jury

convicted him of possessing methamphetamine with intent to deliver it, not for

manufacturing it himself. However, we find this testimony was relevant because it gave

the jury a full view of the methamphetamine drug chain from creation to consumer. This

full account allowed the jury to determine the appropriate punishment for the role McSland

played in the broader drug trade. We cannot conclude that the trial court abused its

discretion in admitting this evidence because it was helpful to the jury in determining an

appropriate sentence for the crime he did commit. See id. We overrule McSland’s sole

issue.

                                       III.      CONCLUSION

         We affirm the trial court’s judgment.



                                                              GINA M. BENAVIDES,
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of July, 2016.




                                                 4